18-2497
    Li v. Barr
                                                                                   BIA
                                                                           A200 741 552

                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 16th day of September, two thousand twenty.

    PRESENT:
             ROSEMARY S. POOLER,
             JOSEPH F. BIANCO,
             WILLIAM J. NARDINI,
                  Circuit Judges.
    _____________________________________

    XIANG JIN LI, AKA SUN MI JUN,
    AKA SUN MI LEE JUN,
             Petitioner,

                 v.                                              18-2497
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Erin O’Neil-Baker, Hartford
                                      Legal Group, LLC, Hartford, CT.

    FOR RESPONDENT:                   Joseph H. Hunt, Assistant
                                      Attorney General; Liza S. Murcia,
                                      Senior Litigation Counsel; Abigail
                                      E. Leach, Trial Attorney, Office
                                      of Immigration Litigation, United
                               States Department of Justice,
                               Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Xiang Jin Li, a native and citizen of the

People’s Republic of China, seeks review of an August 3, 2018,

decision of the BIA, denying her motion to reopen.            In re

Xiang Jin Li, No. A200 741 552 (B.I.A. Aug. 3, 2018).              We

assume the parties’ familiarity with the underlying facts and

procedural history.

    The applicable standards of review are well established.

See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

2008).   In her motion to reopen, Li asserted that conditions

for Christians, ethnic Koreans, and dissidents had worsened

in China thereby excusing the untimely filing of her motion

and demonstrating her prima facie eligibility for asylum.

    It is undisputed that Li’s 2018 motion to reopen was

untimely filed more than four years after her removal order

became final in 2013.          See 8 U.S.C. § 1229a(c)(7)(C)(i);

8 C.F.R.     § 1003.2(c)(2).    A   late   filing   is   excused   if

                                    2
petitioner, seeking to apply for asylum, moves to reopen

“based on changed country conditions arising in the country

of nationality or the country to which removal has been

ordered, if such evidence is material and was not available

and would not have been discovered or presented at the

previous      proceeding.”           8 U.S.C.    § 1229a(c)(7)(C)(ii);

8 C.F.R. § 1003.2(c)(3).        The BIA did not err in finding that

Li failed to demonstrate such conditions.

     “In determining whether evidence accompanying a motion

to   reopen      demonstrates    a    material    change     in   country

conditions that would justify reopening, [the BIA] compare[s]

the evidence of country conditions submitted with the motion

to those that existed at the time of the merits hearing

below.”    In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007).

As the BIA found, Li’s evidence demonstrated that the Chinese

government has viewed unfavorably and mistreated unregistered

Christian groups to varying degrees depending on region prior

to Li’s 2012 hearing.       Li’s evidence also failed to establish

changed conditions for ethnic Koreans in China, discussing

instead    the    Chinese    government’s       consistent    policy   of

detaining and returning North Korean refugees.             Finally, Li’s


                                      3
evidence showed that the Chinese government has criminalized

unlawful   border    crossings     and     monitored     and    detained

dissidents since before her hearing, and she did not establish

that the Chinese government perceives or would perceive her

to be a dissident.

    Accordingly, because Li did not establish a material

change in country conditions, the BIA did not abuse its

discretion in denying her motion to reopen as untimely.               See

8 U.S.C.   § 1229a(c)(7)(C).          We   do   not   reach    the   BIA’s

alternative basis for denying Li’s motion—her failure to

establish her prima facie eligibility for relief.                See INS

v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

courts and agencies are not required to make findings on

issues the decision of which is unnecessary to the results

they reach.”).

    For the foregoing reasons, the petition for review is

DENIED.

                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe,
                                 Clerk of Court




                                  4